department of the treasury internal_revenue_service washington d c date number release date cc el gl br1 gl-705496-99 uil-50 memorandum for direct counsel midwest region milwaukee cc msr mwd mil from alan c levine chief branch general litigation cc el gl bo1 subject advisory opinion waiver of due process rights this is in response to your memorandum dated date requesting our review and comments with respect to your proposed advisory opinion subsequent to that memorandum several telephone conversations took place between you james m klein of your office and jerome sekula of this office pursuant to those discussions your office issued an advisory opinion to the chief appeals_division midwest region on date we have reviewed that memorandum which we received on date issue whether the internal_revenue_service service may suggest to a taxpayer that the taxpayer waive collection_due_process cdp rights allowed under the internal_revenue_service restructuring and reform act of rra98 conclusion if the service determines that it may be in the best interest of the taxpayer a revenue_officer may advise or suggest to the taxpayer or the taxpayer’s representative if the taxpayer is represented that the taxpayer waive certain of the collection_due_process rights granted to a taxpayer under sec_6320 and sec_6330 as added by rra98 sec_3401 facts recently the service effectuated a waiver of due process rights under rra98 to enable the filing of a notice_of_federal_tax_lien which the taxpayer desired although the lien filing was made at the taxpayer’s request the filing was made earlier than the service’s administrative procedures would otherwise require to protect itself against possible claims that it had not met all administrative gl-705496-99 procedures for the purposes of sec_6330 prior to the filing collection requested the taxpayer to execute a waiver of the taxpayer’s right to the collection_due_process cdp hearing to which the taxpayer would otherwise be entitled to request following the filing of the lien you have asked our office when it is appropriate for the service to discuss and accept waivers of cdp rights law and analysis sec_6320 requires the service to provide within five business days after lien filing cdp notification and the opportunity for an independent hearing and possible subsequent appellate court review to persons against whom a nftl has been filed sec_6330 requires the service to provide at least days before the first levy cdp notification and the opportunity for an independent hearing and possible subsequent appellate court review to persons against whose property the service intends to levy upon for the payment of tax the purpose of these two provisions is to permit a taxpayer who owes tax to have both an administrative and a judicial hearing to challenge the service’s determination of tax_liability and or the service’s collection actions discussions with a taxpayer or the taxpayer’s representative concerning a waiver of the taxpayer’s cdp rights do implicate at least tangentially the provisions of rra98 section that section prohibits service employees from requesting a taxpayer to waive the taxpayer’s right to bring a civil_action against the united_states or any service employee for any_action taken in connection with the internal revenue laws unless the taxpayer waives that right knowingly and voluntarily or that request is made in person and the taxpayer’s attorney or representative is present or the request is made in writing to the taxpayer’s attorney or representative taxpayers who waive their right to a cdp hearing do not receive a cdp hearing or a notice_of_determination by appeals from which they could otherwise seek court review accordingly the consequences of a waiver of the taxpayer’s right to a cdp hearing should be discussed with the taxpayer or the taxpayer’s representative if the taxpayer is represented case development hazards and other considerations discussions concerning waivers of cdp rights will not be appropriate in all cases and should be engaged in only when the facts and circumstances of a particular case indicate they may be warranted the service must attempt to avoid circumstances that might be construed as being under duress when a waiver of cdp rights is executed by a taxpayer the service should agree to permit a taxpayer to execute a waiver of the taxpayer’s cdp rights only when the taxpayer desires that the service take some further administrative action that the service would not be able to do because of sec_6320 or sec_6330 for example a third-party levy that is otherwise delayed because of the notice provision requirements of either of the two sections gl-705496-99 the filing of a notice_of_federal_tax_lien nftl does not require pre-notification to the taxpayer of cdp rights accordingly any waiver concerning lien filings should normally be secured as was done here prior to such a filing pursuant to sec_6331 and sec_6330 in levy situations notification must be given at least days prior to the day of the first levy to prevent any misunderstandings in levy situations the taxpayer must first be given a cdp_notice only after that cdp_notice has been given should the taxpayer be allowed to waive the taxpayer’s cdp rights we agree that a revenue_officer can advise or suggest to a taxpayer or the taxpayer’s representative to consider such waivers whenever the facts and circumstances indicate it may be beneficial to the taxpayer and the service to have the taxpayer waive his or her rights to enable the service to act quickly in performing some administrative function it could not otherwise take since currently there is no written prescribed waiver form revenue officers should contact district_counsel to draft or review a waiver on an as-needed basis if you have any comments or questions please contact jerome d sekula of this office pincite-3610 cc audrey m morris acting assistant regional_counsel gl midstates region george e bowden technical assistant fs
